654 N. Sam Houston Pkwy. E., Suite 400 Houston, Texas 77060-5914 Phone: 281.878.1000 Fax: 281.878.1010 December 30, 2013 Via EDGAR and Facsimile United States Securities and Exhange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549-4631 RE: ENGlobal Corporation Form 10-K for the Fiscal Year Ended December 29, 2012 Filed April 15, 2013 Form 10-K/A for the Fiscal Year Ended December 29, 2012 Filed April 29, 2013 Form 10-Q for the Period Ended September 28, 2013 Filed November 8, 2013 Response Dated December 3, 2013 File No. 1-14217 Dear Mr. Cash: This letter is a request for additional time to respond to the comment letter dated December 13, 2013 (the “Comment Letter”) from the Staff of the Securities and Exchange Commission related to the above referenced filings. The Company has made progress in preparing its response, however, based on a review of its internal resource, the Company concluded that it will require additional time to consider and respond fully to the Staff’s comments and prepare its response. Therefore, I respectfully advise that the Company expects to submit its response to the Staff’s comments by January 14, 2014. We will endeavor to submit the response earlier if feasible. If you have any questions with respect to the foregoing, please contact me at (281) 878-4584. Sincerely, /s/ Mark A. Hess Mark A. Hess Chief Financial Officer
